     Case 8:16-cv-01993-GW-SP Document 18 Filed 08/10/20 Page 1 of 1 Page ID #:1106


                                                                 JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     GUSTAVO BELTRAN DIAZ,            ) Case No. SA CV 16-1993-GW (SP)
                                        )
12                        Petitioner,   )
                                        )
13                  v.                  )           JUDGMENT
                                        )
14     JOE LIZARRAGA, Warden,           )
                                        )
15                     Respondent.      )
       __________________________       )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: August 10, 2020
23
                                         _______________________________
24
                                         HONORABLE GEORGE H. WU
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
